 



Exhibit 10.4
ARBITRON INC.
Amended and Restated
Schedule of Non-Employee Director Compensation 1/

     
Annual Retainer Fee
  $30,000
 
   
Board Meeting Fees (In person or by telephone)
  $1,500
 
   
Committee Chair Retainer
  Audit Committee: $10,000
 
  Other Committees: $7,500
 
   
Chairman of the Board Annual Retainer
  The Chairman of the Board of Directors will also receive an additional annual
retainer of $135,000.
 
   
Committee In Person Meeting Fees
  $1,500
 
   
Committee Telephonic Meeting Fees
  $750
 
   
Initial Option Awards
  Each newly elected director will receive a one-time grant of options to
purchase 15,000 shares of common stock, which options will vest and become
exercisable in three equal installments of 5,000 shares over a three-year period
and will expire 10 years from the date of grant.
 
   
Annual Option Awards
  Beginning the year after initial election, each non-employee director will
receive an annual grant of options to purchase 7,000 shares of common stock,
which options will be fully vested upon grant. These options will become
exercisable in full six months after the date of grant and will expire 10 years
from the date of grant.

 

1/   All cash retainer fees and meeting fees payable to directors, except the
Chairman of the Board’s Annual Retainer, may be partially or fully deferred at
the election of each director into deferred stock units (DSUs) or may be paid at
the election of each director in the form of stock options in lieu of cash.

 